Citation Nr: 1410638	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling prior to September 3, 2013 and 30 percent disabling on and after November 1, 2014.  (A 100 percent evaluation is in effect from September 3, 2013 to October 31, 2014.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In a September 2013 rating decision, the RO granted a 100 percent rating effective from September 3, 2013 to October 31, 2014, a 30 percent rating was assigned thereafter.  As discussed below, the Veteran has indicated that this rating decision satisfied his appeal.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in a March 2014 statement.  His hearing request is, therefore, is withdrawn. 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

In a March 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his increased rating claim. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal with regard to the issue of an increased rating for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2013).  

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

In a March 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his increased rating claim from appellate review.  

As the Veteran has clearly withdrawn this issue, there remains no allegation of error of fact or law for appellate consideration with regard to this matter.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  Accordingly, the appeal must is dismissed.  


ORDER

The appeal of the claim for an increased rating for residuals of a left knee injury, post-operative, is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


